             Case 2:19-cv-01983-JAD-VCF Document 39 Filed 08/05/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                      ***
      WILLIE T. SMITH,
4
                            Plaintiff,
5                                                         2:19-cv-01983-JAD-VCF
      vs.                                                 ORDER
6     J. NASH,
7                           Defendant.
8            Before the Court is Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order
9    (ECF Nos. 13 & 14).
10           Accordingly,
11           IT IS HEREBY ORDERED that a telephonic hearing on Plaintiff’s Motion for Preliminary
12   Injunction and Temporary Restraining Order (ECF Nos. 13 & 14) is scheduled for 10:00 AM, August 31,
13   2021.
14           IT IS FURTHER ORDERED that The Attorney General's Office must make the necessary
15   arrangements for plaintiff to appear by telephone and will provide Tawnee Renfro at
16   Tawnee_Renfro@nvd.uscourts.gov with the telephone number at which the plaintiff can be reached by
17   noon, August 30, 2021.
18           For the public, the call-in telephone number is (888) 273-3658, access code: 3912597, and the
19   phone must be on mute. The call must be made five minutes prior to the hearing time. The court will join
20   the call and convene the proceedings. Recording of the proceedings is prohibited.
21           DATED this 5th day of August, 2021.
                                                                 _________________________
22
                                                                 CAM FERENBACH
23                                                               UNITED STATES MAGISTRATE JUDGE

24

25
